     Case 2:20-cv-01766-GMN-BNW Document 39 Filed 04/06/21 Page 1 of 3




 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5                                                       ***
 6    Jose A. Iraheta Hernandez,                               Case No. 2:20-cv-01766-GMN-BNW
 7                              Plaintiff,
                                                               ORDER
 8              v.
 9    Backgroundchecks.com, LLC,
10                              Defendant.
11

12              Presently before the court is Defendant’s motion to stay discovery. ECF No. 26. Plaintiff

13   opposed this motion at ECF No. 31, and Defendant replied at ECF No. 38.

14         I.        Background

15              Plaintiff sued Defendant and alleged that Defendant violated the Fair Credit Reporting

16   Act. See ECF No. 21. Generally, Plaintiff alleged the following: In February of 2020, Plaintiff

17   requested a copy of his consumer report from Defendant. Id. at 3. Defendant responded to

18   Plaintiff’s request by mailing a letter and his consumer report to him in Nevada. Id. at 3-4.

19   Defendant invited Plaintiff to respond if there were any inaccuracies in the report, which Plaintiff

20   did. Id. at 3-6. Defendant was required to investigate the alleged inaccuracies in Plaintiff’s report

21   but failed to do so. Id. at 6. As a result, Defendant continued to report inaccurate information on

22   Plaintiff’s report. Id. at 7. This suit followed.

23              Defendant then moved to dismiss this case on the grounds that the Court lacks personal

24   jurisdiction over it and that venue is improper in Nevada. See ECF No. 24. Defendant also

25   moved, in the alternative, to transfer this case out of Nevada for the convenience of the parties. Id.

26   And, pending a decision on this dispositive motion, Defendant moved to stay discovery. ECF No.

27   26.

28
     Case 2:20-cv-01766-GMN-BNW Document 39 Filed 04/06/21 Page 2 of 3




 1      II.      Discussion

 2            Courts have broad discretionary power to control discovery. See Little v. City of Seattle,

 3   863 F.2d 681, 685 (9th Cir. 1988). When deciding whether to grant a stay of discovery, the Court

 4   is guided by the objectives of Fed. R. Civ. Pro. 1 that ensures a “just, speedy, and inexpensive

 5   determination of every action.” Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev.

 6   2013). Accordingly, considerations of judicial economy and preserving the parties’ resources may

 7   warrant a stay in some cases. U.S. for Use & Benefit of Newton v. Neumann Caribbean Int’l, Ltd.,

 8   750 F.2d 1422, 1426-27 (9th Cir. 1985).

 9            The Federal Rules of Civil Procedure do not, however, provide for automatic or blanket

10   stays of discovery just because a potentially dispositive motion is pending. See Skellerup Indus.

11   Ltd. v. City of L.A., 163 F.R.D. 598, 600-01 (C.D. Cal. 1995). In fact, a dispositive motion

12   ordinarily does not warrant a stay of discovery. See Twin City Fire Ins. v. Employers of Wausau,

13   124 F.R.D. 652, 653 (D. Nev. 1989); Turner Broadcasting System, Inc. v. Tracinda Corp., 175

14   F.R.D. 554, 556 (D. Nev. 1997). However, when a party moves for a stay because a dispositive

15   motion is pending, the court may grant the stay when “(1) the pending motion is potentially

16   dispositive; (2) the potentially dispositive motion can be decided without additional discovery;

17   and (3) the Court has taken a ‘preliminary peek’ at the merits of the potentially dispositive motion

18   and is convinced that the plaintiff will be unable to state a claim for relief.” Kor Media Group,

19   294 F.R.D. at 581.

20            Here, Defendant requested a stay of discovery because it has a potentially dispositive

21   motion pending. ECF No. 26. The Court reviewed the parties’ briefs on the motion to stay

22   discovery and took a preliminary peek at Defendant’s motion to dismiss. Having conducted this

23   preliminary peek, the Court is not convinced that Plaintiff will be unable to proceed with his

24   claims in this Court. Rather, it appears possible (based on controlling Ninth Circuit caselaw) that

25   this Court has personal jurisdiction over Defendant and that venue is proper here. The Court will

26   not, however, provide an in-depth analysis of its evaluation of the motion to dismiss.

27            The district judge will decide the dispositive motion and may have a different view
              of the merits of the underlying motion. Thus, this court’s “preliminary peek” at the
28


                                                  Page 2 of 3
     Case 2:20-cv-01766-GMN-BNW Document 39 Filed 04/06/21 Page 3 of 3



            merits of the underlying motion is not intended to prejudge its outcome. Rather,
 1          this court’s role is to evaluate the propriety of an order staying or
 2          limiting discovery . . . .
     Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). In the Court’s broad
 3
     discretion, it will order the parties to proceed with discovery because it is not convinced
 4
     Defendant will succeed on its dispositive motion.
 5
            IT IS THEREFORE ORDERED that Defendant’s motion to stay discovery (ECF No.
 6
     26) is DENIED.
 7
            IT IS FURTHER ORDERED that the parties are to meet and confer and file a proposed
 8
     discovery plan and scheduling order by April 19, 2021.
 9
            DATED: April 6, 2021
10

11

12                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 3 of 3
